
	

113 HR 1472 IH: State Flexibility Act
U.S. House of Representatives
2013-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1472
		IN THE HOUSE OF REPRESENTATIVES
		
			April 10, 2013
			Mr. Gingrey of
			 Georgia (for himself, Mr.
			 Harper, Mr. McClintock,
			 Mr. Westmoreland,
			 Mr. Cassidy,
			 Mr. Roe of Tennessee,
			 Mr. Terry,
			 Mr. Schock, and
			 Mr. Lance) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To restore the longstanding partnership between States
		  and the Federal Government in managing the Medicaid program.
	
	
		1.Short titleThis Act may be cited as the
			 State Flexibility
			 Act.
		2.Repeal of
			 Medicaid and CHIP maintenance of effort requirements under PPACA
			(a)Repeal of PPACA
			 Medicaid MOESection 1902 of the Social Security Act (42 U.S.C.
			 1396a) is amended by striking subsection (gg).
			(b)Repeal of PPACA
			 CHIP MOESection 2105(d)(3) of the Social Security Act (42 U.S.C.
			 1397ee(d)(3)) is amended—
				(1)by striking
			 subparagraph (A);
				(2)by redesignating
			 subparagraphs (B) and (C) as subparagraphs (A) and (B), respectively;
			 and
				(3)in the paragraph
			 heading, by striking Continuation of eligibility standards for children until October 1,
			 2019 and inserting Continuity of
			 coverage.
				(c)Conforming
			 amendments
				(1)Section 1902(a) of
			 the Social Security Act (42 U.S.C. 1396a(a)) is amended by striking paragraph
			 (74).
				(2)Effective January
			 1, 2014, the paragraph (14) of section 1902(e) added by section 2002(a) of
			 Public Law 111–148 is amended by striking the third sentence of subparagraph
			 (A).
				(d)Effective
			 dateExcept as provided in subsection (c)(2), the amendments made
			 by this section shall take effect on the date of the enactment of this
			 Act.
			
